SHARE PURCHASE AGREEMENT

THIS SHARE PURCHASE AGREEMENT (this “Agreement”) dated as of the 19th day of
September, 2006, by and among En Pointe Technologies, Inc., a Delaware
corporation (“Purchaser”) and Omar Saeed and Arif Saeed (the “Shareholders”),
joint owners of the entire shareholdings of Ovex Technologies (Pvt.) Limited and
Ovex Technologies Pakistan Limited, both companies incorporated under the laws
of Pakistan (the “Companies”).

W I T N E S S E T H:

WHEREAS, the Shareholders collectively own 100% shares of the Companies.

WHEREAS, upon the terms and subject to the conditions set forth in this
Agreement, Purchaser wishes to purchase, and the Shareholders wish to sell,
seventy percent (70%) of the Shares in the Companies (the “Companies Shares”)
for the consideration set forth below:

N o w, T h e r e f o r e, in consideration of the premises and of the mutual
agreements, provisions and covenants herein contained, Purchaser and the
Shareholders hereby agree as follows:

ARTICLE I

PURCHASE AND SALE

1.1 Purchase and Sale of the Companies Shares. Upon and subject to the terms and
conditions of this Agreement, Purchaser hereby offers to purchase from each
Shareholder, and each Shareholder hereby undertakes to sell or procure the sale
of and transfer to Purchaser, all legal and beneficial interest in seventy
percent (70%) of the Companies’ Shares (the “Companies’ Shares”) free from all
liens, charges, claims, encumbrances and equities of any description together
with all rights now or hereafter attaching thereto with full title guarantee (as
construed under Pakistan law). At the closing of the transactions contemplated
by this Agreement (the “Closing”), each Shareholder shall deliver or procure
delivery to Purchaser of the Share Scrips of the Companies Shares accompanied by
duly executed and stamped transfer deeds of all the Companies’ Shares in favor
of Purchaser.

1.2 Shareholders’ Warranty and Waiver. Each of the Shareholders warrants to
Purchaser that such Shareholder is entitled to sell and transfer to Purchaser
the full legal and beneficial ownership of the Companies’ Shares held by such
Shareholder and that such shares are free and clear of any and all Encumbrances
(as defined in Section 3.1 below). Each of the Shareholders and the Companies
hereby waives and undertakes to procure the waiver of all rights of first
refusal, preferred stock rights and similar rights over the Companies’ Shares or
any of them to which such Shareholder or any other person may be entitled. Each
Shareholder, and the Companies hereby waive any and all rights they may have
under any Shareholder’s or other agreement they may have with respect to the
purchase, sale or conversion of any Shares of either or both of the Companies.

1

1.3 Purchase Price (the “Consideration”): The aggregate purchase price to be
paid by Purchaser for purchasing Companies Shares (70%) shall be a total of
US$1,680,000 to be paid to the Shareholders. This shall be paid as follows:
(i) US$ 120,000 in cash being made upon full execution of this Agreement, plus
US$ 120,000 in cash on the close date (together the “Cash Payment “) and,
(ii) US $240,000 in restricted, unregistered En Pointe stock (the number of
shares calculated based on the average closing price of the Purchaser Common
Shares on the NASDAQ National Market for the 7 consecutive trading day period
ending on the trading day immediately preceding the Closing Date), (the “Stock
Payment “) and (iii) US$ 1,200,000 on or before October 1, 2007 (i.e. without
any pre-payment penalty) secured through a bank promissory note in favor of the
Shareholders in the principal amount of US$ 1,200,000, at an interest rate based
on 6 monthly KIBOR (Karachi Interbank Offering rate, now at 10.40%) + 3% (KIBOR
would be taken as at the start of the quarter commencing from October 1st, 2006)
(the “Note Payment “). Interest on the bank promissory note would be paid in
advance for each quarter commencing from October 1st, 2006. In the event
Purchaser does not make the Note Payment by October 10, 2007, then that portion
of the Companies Shares pro rata to the portion of the Purchase Price which has
not been paid shall be returned to Shareholders.

1.4 Agreement of Shareholders. Each of the Shareholders hereby consents and
agrees with the other Shareholders and Purchaser to the allocation of the
Consideration among the Shareholders, 50% to each Shareholder.

ARTICLE II

CLOSING

2.1 Closing. The Closing shall take place at the offices of Purchaser or at such
other location as Purchaser may designate, as soon as practicable following
satisfaction or waiver of all of the conditions to the obligations of the
parties to consummate the transactions contemplated hereby in accordance with
this Agreement, on or before October 4, 2006 or at such other time, place and
date as is mutually agreed to by the parties hereto. The date of the Closing is
referred to in this Agreement as the “Closing Date.”

2.2 Actions at the Closing. At the Closing:

(a) the Shareholders shall deliver to Purchaser the various certificates,
instruments and documents referred to in Section 7.3 below;

(b) Purchaser shall deliver to the Shareholders the various certificates,
instruments and documents referred to in Section 7.2 below;

(c) each Shareholder shall deliver or procure delivery to Purchaser of
certificates/share scrips (“Certificates”) evidencing the Companies’ Shares
accompanied by duly executed transfers of the Companies’ Shares in favor of
Purchaser (or its nominee(s)).

(d) Purchaser shall deliver to each Shareholder a check or wire, payable in
United States Dollars, in the amount of the portion of the Cash Payment set
forth in section 1.3 above and a Share Certificate in the amount of the portion
of the Stock Payment set forth in section 1.3 above; Purchaser shall deliver the
bank promissory note in terms of section 1.3 above to the Shareholders.

(e) (i) procure that the Directors of each of the Companies shall resign and
that for the remainder of the current term of office of Directors of the
Companies, each of the Companies shall have a 3 person Board of Directors, with
one person designated by Purchaser, one person designated by the Shareholders,
and the third person designated mutually by the 2 designees. (ii) there shall be
submitted and accepted the resignations referred to in Section 7.3(f);
(iii) subject only to their being duly stamped (if applicable), the transfers of
the Companies’ Shares contemplated by this Agreement shall be approved and
Purchaser and/or its nominee(s) shall be registered as the holders of the
Companies’ Shares and new share certificates shall be executed and issued
accordingly; (iv) all existing instructions to banks shall be cancelled and new
instructions given in such form as Purchaser may require; and (v) the persons
set forth on Schedule 2.2 hereto will be appointed officers of the Companies.

(f) Prior to the Closing, Shareholders will pay US$1,224,290 to clear the debt
owed to Companies and Companies will pay off borrowings under line of credit of
US$1,169,443.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF EACH OF THE SHAREHOLDERS

Each Shareholder severally and not jointly represents and warrants to Purchaser
that as to such Shareholder:

3.1 Authority. Such Shareholder has all power to execute and deliver this
Agreement and to carry out and perform such Shareholder’s respective obligations
under the terms of this Agreement. Such Shareholder has the full power to
exchange, assign, transfer and deliver his, her or its Companies Shares
hereunder, free and clear of all covenants, conditions, voting trust
arrangements, liens, encumbrances, equities, security interests, restrictions,
claims, charges, and other claims or rights of third parties (“Encumbrances”).
This Agreement, when executed and delivered by such Shareholder, will constitute
valid and legally binding obligations of such Shareholder, legally enforceable
against such Shareholder in accordance with the terms of this Agreement, subject
to the effect of bankruptcy, insolvency, reorganization, moratorium and other
similar laws relating to or affecting the rights of creditors generally,
limitations imposed by Pakistan, U.S. federal or state law or equitable
principles upon the specific enforceability of any of the remedies, covenants or
other provisions of this Agreement, and upon the availability of injunctive
relief or other equitable remedies.

3.2 No Conflict with Other Instruments. The execution and delivery of, and the
performance by such Shareholder of, its obligations under this Agreement
(including the Exhibits hereto), and the transactions contemplated hereby
(i) will not result in any violation of, conflict with, constitute a breach,
violation or default (with or without notice or lapse of time, or both) under
any agreement, arrangement, order, judgment or decree of any court or any
governmental agency, contract, understanding, note, mortgage, indenture, lease,
franchise, license, permit or other instrument to which such Shareholder is a
party or by which such Shareholder or any of his or its properties or assets is
bound, (ii) will not conflict with, or result in any breach or violation of, any
statute, judgment, decree, order, rule or governmental regulation applicable to
such Shareholder or his or its properties or assets, or (iii) will not result in
the imposition of any Encumbrance upon the Companies Shares owned by such
Shareholder.

3.3 Ownership of Securities. In respect of the number of the Companies Shares
set out against each Shareholders’ name in Schedule I hereto, such Shareholder
will sell Companies Shares pursuant to this Agreement with full title guarantee
(as construed under Pakistan law) and, upon consummation of the purchase
contemplated by this Agreement, Purchaser will acquire such Companies Shares
free and clear of all Encumbrances with full title guarantee and with the
benefit of all other rights and advantages belonging to or accruing on such
Companies Shares. Such Shareholder is not a party to any voting trust, proxy, or
other agreement or understanding between or among any persons that affects or
relates to the voting or giving of written consent with respect to any
outstanding security of the Companies. Each Shareholder hereby agrees to waive
any rights which such Shareholder has, or might have at any time in the future,
against the Companies and/or any other Shareholder arising from any Agreement or
understanding.

3.4 Sale Entirely for Own Account. This Agreement is made with such Shareholder
in reliance upon such Shareholder’s representation to Purchaser, which by the
execution of this Agreement such Shareholder hereby confirms, that the Purchaser
Shares to be received by each Shareholder will be acquired for investment for
the Shareholder’s own account, not as a nominee or agent, and not with a view to
the resale or distribution of any part thereof, and that such Shareholder has no
present intention of selling, granting any participation in, or otherwise
distributing the same other than pursuant to an appropriate exemption from
registration under applicable law. By executing this Agreement, such Shareholder
further represents that he, she or it does not have any contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of the
Purchaser Shares.

3.5 Unregistered Shares. Such Shareholder understands that the Purchaser Shares
are not registered under the United States Securities Act of 1933 (the
“Securities Act”).

3.6 Receipt of Information; Investment Experience. Such Shareholder, either
alone or with such Shareholder’s purchaser representative (within the meaning of
Rule 501(h) promulgated under the Securities Act), believes it has received all
the information it considers necessary or appropriate for deciding whether to
acquire the Purchaser Shares. Such Shareholder further represents that such
Shareholder (or such Shareholder’s purchaser representative) has had adequate
opportunity to obtain from representatives of Purchaser such information, in
addition to the representations set forth in this Agreement, as is necessary to
evaluate the merits and risks of such Shareholder’s investment in the Purchaser
Shares. Such Shareholder, either alone or with such Shareholder’s purchaser
representative, has sufficient experience in business, financial and investment
matters to be able to evaluate the risks involved in the acquisition of the
Purchaser Shares to be issued to such Shareholder pursuant to the terms of this
Agreement and to make an informed investment decision with respect to such
investment.

3.7 Restricted Securities. Such Shareholder understands that the Purchaser
Shares may not be sold, transferred or otherwise disposed of without
registration under the Securities Act or an exemption therefrom, and that in the
absence of an effective registration statement covering the Purchaser Shares or
an available exemption from registration under the Securities Act, the Purchaser
Shares must be held indefinitely. In particular, such Shareholder is aware that
the Purchaser Shares may not be sold pursuant to Rule 144 promulgated under the
Securities Act unless all of the conditions of that Rule are met. In this
connection, such Shareholder represents that such Shareholder understands that
under Rule 144, the Purchaser Shares must be held for at least one year after
purchase thereof from Purchaser prior to resale (two years in the absence of
public current information about Purchaser) and that, under certain
circumstances, the conditions for use of Rule 144 include the availability of
public current information about Purchaser, that sales be effected through a
“broker’s transaction” or in transactions with a “market maker,” and that the
number of shares being sold not exceed specified limitations. Such public
current information about Purchaser for purposes of Rule 144 is now available,
but may not be in the future.

3.8 Legends. It is understood that the certificates evidencing the Purchaser
Shares may bear one or all of the following legends:

(a) “The shares represented by this certificate have not been registered under
the United States Securities Act of 1933. They may not be sold, offered for
sale, pledged, hypothecated or otherwise transferred in the absence of a
registration statement in effect with respect to such shares under such Act or
an opinion of counsel or other evidence satisfactory to En Pointe Technologies,
Inc. and its counsel that such registration is not required.”

(b) Any legend required by any other jurisdiction.

3.9 Brokers or Finders. Such Shareholder has not dealt with any broker or finder
in connection with the transactions contemplated by this Agreement. Such
Shareholder has not incurred, and shall not incur, directly or indirectly, any
liability for any brokerage or finders’ fees or agents’ commissions or any
similar charges in connection with this Agreement or any transaction
contemplated hereby.

2

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE COMPANIES AND THE SHAREHOLDERS.

The Companies and the Shareholders represent and warrant to Purchaser as
follows:

4.1 Organization and Qualification.

(a) The Companies are incorporated under the laws of Pakistan. Each Company has
all requisite power and authority to own, lease and operate its respective
properties and to carry on its business as now being conducted.

(b) The Companies are qualified to conduct business in their jurisdictions of
incorporation and in all jurisdictions in which each is required by law to be
qualified.

(c) True, complete and accurate copies, of the Certificates of Incorporation, as
amended to the date hereof are annexed hereto. True, complete and accurate
copies, of the Companies minutes of all of directors’ and shareholders’
meetings, complete and accurate as of the date hereof are annexed hereto. The
Certificates of Incorporation are in full force and effect. Such documents
contain full details of the rights and restrictions attached to the share
capital of the Companies, and all resolutions have been properly passed as
resolutions of the Companies, as appropriate.

(d) The register of shareholders and statutory books of the Companies contain
complete, true and accurate records of the shareholders of the Companies, and
all the other information which they are required to contain under applicable
law, up to the date of this Agreement, and comply with all the requirements of
applicable law and all returns, particulars, resolutions and other documents
required to be delivered by the Companies to the appropriate governmental
authorities of Pakistan have been duly delivered within the required time limits
and no fines or penalties are outstanding or known to be due, except in each
case where such non-compliance would not have an Adverse Effect. As used in this
Agreement, the term “Adverse Effect” means a material adverse effect on the
Companies, taken as a whole, or on the conduct of the business of the Companies
as conducted as of the date of this Agreement. As used in this Agreement, any
reference to any event, change or effect being “material” or “materially
adverse” or having a “material adverse effect” on or with respect to an entity
(or group of entities, taken as a whole) means such event, change or effect is
material or materially adverse, as the case may be, to the business, condition
(financial or otherwise), properties, assets, liabilities, or results of
operations of such entity (or, if with respect thereto, of such group of
entities taken as a whole).

(e) The Companies have not received any notice of any application or intended
application for the rectification of its register of shareholders.

(f) The only directors of the Companies are the persons whose names are listed
in Section 4.1(f) of the Disclosure Schedule and the Companies has no alternate
or shadow directors.

(g) The Companies have not provided any financial assistance, directly or
indirectly, for the purchase or the proposed purchase of its shares.

(h) The Companies have not purchased any of their own shares.

4.2 Capital Structure.

(a) The authorized share capital of the Companies consists of 5,010,000 common
shares of Rs 10 par value per share (“Ordinary Shares”) (being 5,000,000 shares
of Ovex Technologies (Pvt.) and 2,000 shares of Ovex Pakistan). As of the
Agreement there were 5,002,000 shares of Common Stock as detailed above. No
shares of the Companies have issued other than the Ordinary Shares described in
the preceding sentence. The rights, preferences and privileges of the Ordinary
Shares are as set forth in the Companies’ Certificates of Incorporation.

(b) As of the Agreement Date, there were no outstanding Companies Options to
acquire any Shares.

(c) Other than as described in paragraphs (a) and (b) above, there are no other
shares or other equity securities of the Companies and no other options,
warrants, calls, conversion rights, commitments or agreements of any character
to which either of the Companies is a party or by which either of the Companies
may be bound that do or may obligate either of the Companies to issue, deliver
or sell, or cause to be issued, delivered or sold, additional shares in the
Companies’ share capital or securities convertible into or exchangeable for the
Companies’ share capital or that do or may obligate the Companies to grant,
extend or enter into any such option, warrant, call, conversion right,
commitment or agreement.

(d) All issued Companies Shares are, and any of the Companies Shares issued upon
exercise of the Companies Options (subject to receipt of the exercise prices as
provided therein) will be, validly issued and fully paid and not subject to any
rights of pre-emption (other than those set forth in the Companies’ Certificates
of Incorporation). All outstanding securities of the Companies have been issued
in compliance with applicable laws and regulations.

(e) Schedule 4.2(e) contains complete and accurate lists of the holders of
outstanding Companies Shares, the number of shares owned of record by each such
holder, and the number of shares subject to and the holders of outstanding
Companies Options, including in each case (other than in the case of Companies
Options held by employees of the Companies) the addresses of such holders as
extracted from the register of members of the Companies the vesting schedule,
applicable legends, and re-purchase rights or other risks of forfeiture of any
outstanding security of the Companies. Schedule 4.2 is true, complete and
accurate on the date hereof and, if required, an updated Schedule 4.2 to be
attached hereto will be true, complete and accurate as of the Closing Date. Such
Schedule 4.2 identifies the vesting schedule, applicable legends, and repurchase
rights or other risks of forfeiture of any outstanding security of the
Companies.

(f) Schedule 4.2(f) contains a true, complete and accurate list of each stock
option plan, stock appreciation rights or other equity-related stock incentive
plan of the Companies.

(g) Of the issued Shares, no shares are subject to redemption and no shares are
subject to repurchase. There is no right of first refusal, co-sale right, right
of participation, right of first offer, option or other restriction on transfer
applicable to any Companies Shares.

(h) Neither of the Companies is a party to or subject to any agreement or
understanding, and, to the knowledge of the Companies, there is no voting trust,
proxy, or other agreement or understanding between or among any persons that
affects or relates to the voting or giving of written consent with respect to
any outstanding security of the Companies, the election of directors, the
appointment of officers or other actions of the board of directors of the
Companies (the “Companies Board”) or the management of the Companies.

4.3 Subsidiaries; Equity Investments. The Companies do not have and have never
had any subsidiaries or companies controlled by the Companies and do not own and
has never owned any equity interest in, or controlled, directly or indirectly,
any other corporation, partnership, joint venture, trust, firm or other entity.

4.4 Authority. The Companies have all requisite corporate power and authority to
enter into this Agreement, to perform their obligations hereunder and consummate
the transactions contemplated hereby. The execution and delivery of this
Agreement, the performance by the Companies of their obligations hereunder and
the consummation of the transactions contemplated hereby have been duly and
validly authorized by all necessary corporate action on the part of the
Companies, including approval of the Companies’ Boards. This Agreement is a
valid and binding obligation of each of the Companies, enforceable against each
the Companies in accordance with its terms except as such enforcement is limited
by bankruptcy, insolvency and other similar laws affecting the enforcement of
creditors’ rights generally.

4.5 No Conflict with Other Instruments. The execution, delivery and performance
of this Agreement and the transactions contemplated hereby (a) will not result
in any violation of, conflict with, constitute a breach, violation or default
(with or without notice or lapse of time, or both) under, give rise to a right
of termination, cancellation, forfeiture or acceleration of any obligation or
loss of any benefit under, or result in the creation or encumbrance on any of
the properties or assets of the Companies pursuant to (i) any provision of
either of the Companies’ Certificate of Incorporation or (ii) any agreement,
contract, understanding, note, mortgage, indenture, lease, franchise, license,
permit or other instrument to which either of the Companies is a party or by
which the properties or assets of either of the Companies is bound, or (b) to
the knowledge of the Companies, conflict with or result in any breach or
violation of any statute, judgment, decree, order, rule or governmental
regulation applicable to either of the Companies or its properties or assets,
except, in the case of clauses (a)(ii) and (b) for any of the foregoing that
could reasonably be expected not to, individually or in the aggregate, have a
material Adverse Effect on the Companies, taken as a whole, or that could
reasonably be expected not to result in the creation of any material lien,
charge or encumbrance upon any assets of the Companies or that could not
prevent, materially delay or materially burden the transactions contemplated by
this Agreement. As used in this Agreement, any reference to any event, change or
effect being “material” or “materially adverse” or having a “material adverse
effect” on or with respect to an entity (or group of entities, taken as a whole)
means such event, change or effect is material or materially adverse, as the
case may be, to the business, condition (financial or otherwise), properties,
assets, liabilities, or results of operations of such entity (or, if with
respect thereto, of such group of entities taken as a whole).

4.6 Governmental Consents. No consent, approval, order or authorization of, or
registration, declaration of, or qualification or filing with, any court,
administrative agency, commission, regulatory authority or other governmental or
administrative body or instrumentality, whether domestic or foreign, is required
by or with respect to the Companies in connection with the execution, delivery
and performance of this Agreement by the Companies or the consummation by the
Companies of the transactions contemplated hereby, except for such consents,
approvals, orders, authorizations, registrations, declarations, qualifications
or filings as may be required under federal or state securities laws in
connection with the transactions contemplated hereby.

4.7 The Accounts.

(a) A true, complete and accurate copy of the Accounts has been previously
provided to the Purchaser. The Accounts were prepared in accord with and
complied with and were prepared in accordance with all applicable Accounting
Requirements. For the purposes of this Agreement “Accounts” means the audited
and unaudited accounts of the Companies since inception including the auditors’
and directors’ reports, the audited balance sheets as at the Accounts Date, the
audited profit and loss accounts for such period and the notes thereto,
“Accounts Date” means 30 June 2006 and “Accounting Requirements” means the
accounting requirements of a Pakistan accounting body having mandatory effect
and other generally accepted accounting principles and practices in Pakistan.

(b) The Accounts:

(i) make proper provision for, reserve for or disclose, as appropriate, all
liabilities, whether actual, contingent, unquantified or disputed, all capital
commitments, whether actual or contingent, and all bad or doubtful debts of the
Companies as at the Accounts Date in each case, in accordance with, and to the
extent required by applicable Accounting Requirements; and

(ii) make proper provision for or reserve for deferred Taxation in accordance
with, and to the extent required by applicable Accounting Requirements.

4.8 The Management Accounts. A true, complete and accurate copy of the
Management Accounts has been previously provided to the Purchaser. The
Management Accounts fairly presented the financial condition of the Companies as
of the Management Accounts Date and the results of operations of the Companies
for the ten-month period then ended, except that such financial statements are
subject to normal and recurring year-end adjustments. No changes in accounting
policies or practices have been made in the Management Accounts compared with
the Accounts. For the purposes of this Agreement “Management Accounts” means the
management accounts of the Companies comprising the balance sheets as at the
Management Accounts Date and the profit and loss accounts for the months
commencing on the day immediately following the Accounts Date and ending on the
Management Accounts Date and “Management Accounts Date” means 31 July 2006.

4.9 Accounting and Other Records. All the accounts, books, ledgers and financial
and other records of whatsoever kind of each of the Companies (including all
invoices) have been kept in accordance with all applicable Accounting
Requirements and are in the possession of the Companies or under their control.
The Companies do not have any of their records, systems, controls, data or
information, recorded, stored, maintained, operated or otherwise wholly or
partly dependent on or held by any means (including any electronic, mechanical
or photographic process whether computerized or not) which (including all means
of access thereto and therefrom) are not under the exclusive ownership and
direct control of the Companies.

4.10 Absence of Changes. Since the Management Accounts Date, except as otherwise
contemplated by this Agreement or set forth in the Disclosure Schedule, the
Companies has conducted its business only in the ordinary and usual course
without any interruption in the nature, scope or manner of the respective
businesses, thereby maintaining the same as going concerns and, without limiting
the generality of the foregoing:

(a) There have been no changes in the condition (financial or otherwise),
business, net worth, assets, properties, employees, operations, obligations or
liabilities of the Companies, taken as a whole, which, in the aggregate, have
had or may be reasonably expected to have a material Adverse Effect on the
Companies, taken as a whole;

(b) The Companies have not issued, or authorized for issuance, or entered into
any commitment to issue, any equity security, bond, note or other security;

(c) The Companies have not incurred additional debt for borrowed money, or
incurred any obligation or liability, except in the ordinary course of business
consistent with past practice and, in any event, not in excess of US$10,000;

(d) The Companies have not discharged any obligation or liability, or
discharged, settled or satisfied any claim, lien or encumbrance in excess of
US$12,500 for any single occurrence or US$30,000 in the aggregate; except for
current liabilities in the ordinary course of business consistent with past
practice;

(e) The Companies have not declared or made any dividend, payment or other
distribution;

(f) The Companies have not purchased, redeemed or otherwise acquired or
committed itself to acquire, directly or indirectly, any of their shares;

(g) The Companies have not conveyed or disposed of, or agreed to convey or
dispose of, by sale, assignment, lease, license or otherwise, or mortgaged,
pledged or otherwise encumbered, any of their intangible assets or properties,
including without limitation their Proprietary Rights (as defined in
Section 4.19);

(h) The Companies have not mortgaged, pledged, or otherwise encumbered any of
their tangible assets or properties;

(i) The Companies have not disposed of, or agreed to dispose of, by sale, lease,
license or otherwise, any tangible asset or property, except in the ordinary
course of business consistent with past practice;

(j) The Companies have not written off any debts, no debt has been released by
the Companies on terms that the debtor pays less than the book value of its
debt, and no debt owing to the Companies has proved to any extent to be
irrecoverable;

(k) The Companies have not purchased or agreed to purchase or otherwise acquire
any securities of any corporation, partnership, joint venture, firm or other
entity;

(l) The Companies have not made any expenditure or commitment for the purchase,
acquisition, construction or improvement of a capital asset, except in the
ordinary course of business consistent with past practice and, in any event, not
in excess of US$1,000 for any single item or US$5,000 in the aggregate;

(m) The Companies have not entered into any contract or commitment to provide
services to a third party (whether in respect of capital expenditure or
otherwise) on terms which will allow for less than full recovery by the
Companies of costs and overheads. In addition the Companies have not entered
into any contract or commitment to purchase products or services (whether in
respect of capital expenditure or otherwise) or which is of a long-term nature,
or which involves or could involve an obligation in excess of US$10,000; and for
this purpose a long-term contract or commitment is one which will not be
performed in accordance with its terms within three months after the date it was
entered into or undertaken or which is incapable of termination by the
Companies, on three months’ notice or less;

(n) The Companies have not adopted or amended any bonus, incentive,
profit-sharing, stock option, stock purchase, pension, retirement,
deferred-compensation, severance, life insurance, medical or other benefit plan,
agreement, trust, fund or arrangement for the benefit of employees of any kind
whatsoever, nor entered into nor amended any agreement relating to employment,
services as an independent contractor or consultant, or severance or termination
pay, nor agreed to do any of the foregoing;

(o) The Companies have not effected or agreed to effect any change in its
directors, officers or any significant employees;

(p) The Companies have not effected or committed themselves to effect any
amendment or modification to either of their Certificates of Incorporation;

(q) The Companies have not made any disposal or deemed disposal which might give
rise to a liability for corporation or income or other tax;

(r) The business of the Companies has not been materially or adversely affected
by the loss of any source of supply which (i) in the financial year immediately
preceding the Accounts Date accounted for five percent (5%) or more of aggregate
amount paid by the Companies in such period in relation to the goods, services
or equipment supplied to the Companies, or (ii) was a supplier of goods,
services or equipment to the Companies in respect of which there is no other
readily available source of supply by five percent (5%) or more or (iii) is
otherwise material to the business of the Companies;

(s) The Companies have not disposed of or agreed to dispose of any asset for a
consideration payable by installments where any installment remains unpaid;

(t) All cash and payments of any kind received by the Companies have been
credited to the relevant Company’s accounts with its bankers;

(u) The Companies have paid their creditors in accordance with the same policy
as that adopted throughout the financial year ended on the Accounts Date;

(v) None of the assets of the Companies has been materially diminished by the
wrongful act of any person; and

(w) There has not been any material change in the working capital requirements
of the Companies.

Except as set forth in Section 4.10 of the Disclosure Schedule (relating to cash
expended for the operations of the Companies) and except for the effect of any
transactions or actions taken with the prior written consent of Purchaser, the
value of the net tangible assets of the Companies as at Closing (as set forth in
the Companies’ accounting records) will not (subject to any adjustments shown in
the Management Accounts) be less than as at the Accounts Date.

4.11 Real Property.

(a) The Properties



  (i)   The Leasehold Properties (the “Properties”) known as



  (ii)   2nd Floor, EFU House, Jail Road, Lahore is held pursuant to a Lease
(“the Lease”) dated the 29th day of November 2004 and made between EFU General
Insurance Limited (the “Landlord”) and Companies for a term of Three (3) years
from the 29th day of November 2004 at an initial yearly rent of PKRS 6,480,000,
and a current yearly rent of the same amount.



  (iii)   Office number 108, 1st Floor, The Palza, Block number 9, Clifton is
held pursuant to a Lease (“the Lease”) dated the 25th day of June 2005 and made
between Jawaid Juamani (the “Landlord”) and Companies for a term of Three(3)
years from the 25th day of June 2005 at an initial yearly rent of PKRS 818,640
and a current yearly rent of PHRS 900,504



  (iv)   Ground Floor, Evacuee Trust Complex, F-5/1 Agha Khan Road, Islamabad is
held pursuant to a Lease (“the Lease”) dated the 1st September 2003, and made
between Evacuee Trust Property Board, (the “Landlord”) and Companies for a term
of Three(3) years from the 1st September, 2003 at an initial yearly rent of PKRS
4,929,600 and a current yearly rent PKRS 5,968,608 of the same amount



  (v)   Second Floor, Evacuee Trust Complex, F-5/1 Agha Khan Road, Islamabad is
held pursuant to a Lease (“the Lease”) dated the 1st February 2006, and made
between Evacuee Trust Property Board, (the “Landlord”) and Companies for a term
of One (1) year from the 1st of February 2006 at an initial yearly rent of PKRS
1,439,424 and a current yearly rent PKRS 2,148,516 of the same amount

except as set forth in Section 4.11(a) of the Disclosure Schedule, the Property
it comprises the only real property in which the Companies have an interest and
which is used in connection with their business.

(ii) The Property is occupied or used under the Lease and the terms of that
lease permit occupation or use for a purpose appropriate to a headquarters
office.

(b) Encumbrances

(i) The Property is free from any mortgage, debenture, charge, or other
encumbrance securing the repayment of monies or other obligation or liability of
the Companies and so far as the Companies are aware, of any other person.

(ii) The Companies have not created any further sub-tenancy or license of their
interest in the Property and there are no persons other than the Companies in
occupation of the Property.

(iii) So far as the Companies are aware the Companies’ interest in Property is
not subject to any charges other than the usual general utility charges and
insurance premiums, rent and service charges reserved by the Lease.

(iv) The Companies are not aware that the Property is subject to any restrictive
covenants, stipulations, easements, profits, or licenses, grants, restrictions,
overriding interests or other rights vested in third parties, and has not
entered into any agreement or commitment to give or create any of the foregoing.

(v) So far as the Companies are aware where any such matters as are referred to
in the last four Warranties have been disclosed in the Disclosure Schedule, the
obligations and liabilities imposed and arising under them on the Companies have
been fully observed and performed, and any payments in respect of them due and
payable by the Companies have been duly paid.

(vi) The Companies’ interest in the Property is not subject to any option, right
of pre-emption or right of first refusal.

(vii) No notice restricting the use and enjoyment of the Property by the
Companies has been received by the Companies.

(viii) So far as the Companies are aware, there are no outstanding actions,
disputes, claims or demands between the Companies and any third party affecting
the Property, or any boundary walls and fences, or with respect to any of the
rights appurtenant to the Property as set out in the Lease.

(c) Planning and Zoning Matters

(i) The Property is not being or intended or required by the Companies to be
used other than for the permitted user thereof as defined in the Lease for the
purposes of any applicable zoning and planning laws, ordinances and regulations
and all legislation of a like nature (the “Zoning Laws”).

(ii) So far as the Companies are aware, planning permission has been obtained,
or is deemed to have been granted, for the purposes of the Zoning Laws with
respect to all existing development on the Property.

(iii) Building regulation permits and consents have been obtained where
necessary with respect to all development, alterations and improvements to the
Property carried out by the Companies.

(iv) So far as the Companies are aware and except as described in the Disclosure
Schedule the Companies have satisfied any development charges, monetary claims
and liabilities imposed on the Companies affecting the Property under the Zoning
Laws or any other such legislation.

(d) Statutory Obligations

(i) The Companies have received no notice of any breach of any statutory or
other legal obligations in relation to the Property.

(ii) The Companies have received no notice of any outstanding and unobserved or
unperformed obligation with respect to the Property necessary to comply with the
requirements (whether formal or informal) of any competent authority exercising
statutory or delegated powers.

(e) Condition of the Property

(i) The Companies have received no notice of any breach of the covenants on its
behalf contained in the Lease relating to the repair and maintenance of the
Property.

(f) Leasehold Property

(i) The Companies have paid all rent and service charges demanded and have
received no notice from the Landlord of any breaches of the covenants on their
part and the conditions contained in the Lease and the last demand (or receipt
for rent if issued) was unqualified and the Companies have not received notice
that the Landlord has any intention of forfeiting the Lease.

(ii) All licenses, consents and approvals required of the Companies from the
Landlord and any superior landlord under the Lease where required have been
obtained, and the covenants on the part of the tenant contained in such
licenses, consents and approvals have been duly performed and observed by the
Companies.

(iii) There are no rent reviews currently in progress under the Lease.

(iv) The Companies are not aware of any outstanding, unobserved or unperformed
obligations necessary to comply with any notice or other requirement given by or
on behalf of the Landlord under the Lease.

(v) The Companies have not served any notice on the Landlord claiming any breach
by the Landlord of its obligations under the Lease, nor so far as the Companies
are aware is there any current dispute with the Landlord regarding the
observance of obligations under the Lease (whether by the Landlord or the
Companies).

(g) Guarantees.

There are no actual or contingent liabilities on the part of the Companies
arising directly or indirectly out of any agreement, lease, sublease, tenancy,
sub- tenancy, conveyance, transfer, license or any other deed or document,
including (but without limitation) any actual or contingent liability arising
directly or indirectly out of:

(i) any estate or interest held by the Companies as original lessee or sub
lessee; or

(ii) any guarantee given by the Companies in relation to a lease or sublease; or

(iii) any other covenant made by the Companies in favor of any lessor or
sublessor.

4.12 Environmental Matters.

(a) To the knowledge of the Companies and to the extent applicable to the
Companies’ operations and activities, the Companies are, and at all times have
been, in compliance with all applicable national or local statutes, orders,
rules, ordinances, regulations, codes and policies and all judicial or
administrative interpretations thereof (collectively, “Environmental Laws”)
relating to pollution or protection of the environment or occupational health
and safety, including, without limitation, Environmental Laws relating to
exposures, emissions, discharges, releases or threatened releases of Hazardous
Substances (as defined below) into or on land, ambient air, surface water,
groundwater, personal property or structures (including the protection, cleanup,
removal, remediation or damage thereof), or otherwise related to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport, discharge or handling of Hazardous Substances, or related to health
and safety of employees and other persons, except where such non-compliance
would not have an Adverse Effect. The Companies have not received any notice of
any investigation, claim or proceeding against the Companies relating to any
violation or alleged violation on the part of the Companies under any
Environmental Law, and the Companies are not aware of any fact or circumstance
that could involve either of the Companies as a party in any litigation,
proceeding, investigation or claim under any Environmental Law. As used in this
Agreement, “Hazardous Substances” means any pollutant, contaminant, material,
substance, waste, chemical or compound that is regulated, restricted or
prohibited by any Environmental Law or designated by any governmental agency to
be hazardous, toxic, radioactive, biohazardous or otherwise a danger to health
or the environment.

(b) The Companies have not disposed of any Hazardous Substances on or about any
properties at any time owned, leased or occupied by the Companies in a manner
that would give rise to liability of the Companies under any Environmental Law.
The Companies have not disposed of any materials at any site being investigated
or remediated for contamination or possible contamination of the environment.

(c) To the knowledge of the Companies, the Companies have all permits, licenses
and approvals required by Environmental Laws for their use and occupancy of, and
for all their operations and activities conducted on, the Properties, and to the
knowledge of the Companies the Companies are in full compliance with all such
permits, licenses and approvals, except where such non-compliance would not have
an Adverse Effect.

4.13 Taxes.

(a) The Companies have filed all Tax Returns (as defined below) that they were
required to file within the requisite time limits and so far as the Companies
are aware all such Tax Returns were correct and complete in all material
respects and were properly made. The Companies have paid all Taxes (as defined
below) that are shown to be due on any such Tax Returns within the time limits
set out by law and the provisions and reserves for Taxes set forth in the
Accounts are sufficient to pay all unpaid Taxes of the Companies attributable to
all periods ended on or before the Accounts Date, and all Taxes attributable to
the period from and after the Accounts Date and continuing through the Closing
Date are attributable to the operation of the Companies in the ordinary course
of business of the Companies. The amount of the provision for deferred Tax in
respect of the Companies contained in the Accounts was calculated in accordance
with the accountancy practices generally accepted in Pakistan and commonly
adopted by companies carrying on businesses similar to those carried on by the
Companies. All Taxes that the Companies are or were required by law to withhold
or collect have been duly withheld or collected and, to the extent required,
have been paid to the proper Taxation Authority.

(b) For purposes of this Agreement, “Taxes” means all taxes, charges, fees,
levies, duties, imposts or other similar assessments or liabilities, including
without limitation income, corporation, capital gains, value added taxes, and
customs duties and excise duties (but excluding stamp duty) imposed by the
United States, or any state or local authority within the United States, or any
state or local authority within Pakistan or any state or local authority within
Pakistan or any state or local authority within Pakistan or any jurisdiction
elsewhere in the world, and any interest, fines or penalties resulting from,
attributable to or incurred in connection with any tax or any contest or dispute
thereof and “Taxation” shall be construed accordingly. For purposes of this
Agreement, “Tax Returns” means all returns, declarations, notices, clearances,
or other information required to be supplied to a Taxation Authority in
connection with Taxes, and “Taxation Authority” means any governmental, state,
federal or other fiscal, revenue customs or excise authority, department,
agency, body or office whether in Pakistan, the United States or elsewhere in
the world having authority or jurisdiction to impose or assess in relation to
the Companies for any Taxes.

(c) The Companies has delivered to Purchaser correct and complete copies of all
income Tax Returns filed by the Companies, examination reports and statements of
deficiencies assessed against or agreed to by the Companies, and Section 4.13 of
the Disclosure Schedule contains a list identifying all such copies so
delivered. No investigation or other inquiry of any Tax Returns of the Companies
by any Taxation Authority is currently in progress or, to the knowledge of the
Companies, threatened or contemplated. There are no matters likely to affect the
liability of the Companies (whether accrued, contingent or future) to taxation
of any nature whatsoever or to other sums imposed, charged, assessed, levied or
payable or withdrawal of any relief are disputed with the relevant tax
authorities. The Companies are not under any liability to pay any fine, penalty
or interest charge to any Taxation Authority.

(d) The amount of tax chargeable to the Companies during any accounting period
ending before the Accounts Date was not dependent on any concession, agreement
or other formal arrangement with any Taxation Authority where such concessions,
agreements, or arrangements are in writing.

(e) Since the Accounts Date and before the Closing:

(i) no accounting period of the Companies has ended;

(ii) to the knowledge of the Companies, no disposal has taken place or other
event occurred which will or may have the effect of triggering a liability to
Taxation which should have been included in the provision for deferred Taxation
contained in the Accounts if such disposal or other event had been planned or
predicted at the Accounts Date; and

(iii) Neither of the Companies has been a party to any transaction for which any
tax clearance provided for by statute has been obtained or was available.

(f) The Companies have properly deducted tax and withholdings as required by law
from all payments from which they is required to deduct tax whether made to its
employees or ex-employees or any persons required to be treated as such and
accounted to any applicable Taxation Authority therefore and for all tax
chargeable on benefits provided for officers and employees.

(g) Save as disclosed in the Tax Returns, since the Accounts Date, the Companies
have not made and neither of the Companies is under a contractual obligation or
future liability to make or provide any individual payment or consideration in
excess of US$1,000 which could be disallowed as a deduction in computing the
profits of the Companies or as a charge on the Companies’ income for taxation
purposes.

(h) To the knowledge of the Companies, the Companies have not made any
borrowings in a foreign currency such that on repayment a charge to tax might
arise on any profit or gain accruing in relation or by reference to any such
repayment.

(i) The Companies are not under any actual liability to taxation in respect of
any other company which at any time has been a member of the same group or
consortium as the Companies or any associated companies of the Companies for
taxation purposes. No Taxation is or may become payable by the Companies in
respect of any transaction or event occurring on or prior to the Closing.

(j) Neither of the Companies is a party to any transaction or arrangement under
which it may be required to pay for any asset or any services or facilities of
any kind or amount which is in excess of the market value of that asset or
services or facilities or will receive any payment for an asset or any services
or facilities of any kind that it has supplied or provided or is liable to
supply or provide which is less than the market value of that asset or services
or facilities.

4.14 Employees.

(a) A complete and accurate list setting forth all employees, advisors,
contractors and consultants of the Companies as of the date hereof, together
with their titles or positions, dates of hire, regular work location and current
compensation, current salary and benefits, age, notice period, confidentiality
obligations and all other terms and conditions of employment or engagement,
including any additional terms and conditions of employment or engagement,
whether contained in a Companies or staff handbook or otherwise, is included in
Section 4.14(a) of the Disclosure Schedule.

(b) Section 4.14(b) of the Disclosure Schedule sets forth all employment
contracts or other agreements between the Companies and any officer or, employee
or any other advisor, contractor, consultant or person relating to the
performance of services, and copies of all such agreements have been delivered
to Purchaser.

(c) There are no outstanding offers of employment or engagement made to any
person by the Companies and there is no one who has accepted an offer of
employment or engagement made by the Companies who has not yet taken up that
employment or engagement.

(d) No director, employee, scientific advisor, contractor or consultant of the
Companies:

(i) has given or received notice terminating his or her employment or engagement
or altering its terms, and no such person will be entitled as a result of the
entering into of this Agreement and the sale of the Companies Shares to
Purchaser to give notice of termination or to claim for any payment or benefit
or to treat himself or herself as being released from any obligation and, to the
actual knowledge of the Companies, no such person is planning to terminate his
or her employment as of or shortly after the Closing; or

(ii) is currently on sick leave which (as of the date of this Agreement) has
been for more than 14 consecutive days; or

(iii) is currently on maternity leave.

(e) As of the Management Accounts Date, there were no outstanding arrears of
salary, wages, holiday pay or other remuneration due to any director,
consultant, employee, or contractor of the Companies other than as set forth in
the Management Accounts.

(f) Except as set forth in Section 4.14(f) of the Disclosure Schedule, since the
Management Accounts Date (i) no change has been made in the rate or basis of
remuneration, fee or other benefits provided for or paid to any director,
consultant, employee, contractor or scientific advisor of the Companies and
(ii) no change has been made in any other terms of employment or engagement of
any such director, consultant, employee, or contractor.

(g) The Companies have not entered into any agreement or given any assurance
(whether legally binding or not) regarding any future variation in any contract
of employment or other agreement in respect of any of their directors,
employees, consultants, contractors or scientific advisors or any agreement
imposing an obligation on the Companies to increase the basis and/or rates of
remuneration or payment and/or the provision of other benefits to or on behalf
of its directors, employees, consultants, or contractors at any future date.

(h) All employees of the Companies who require a visa or work permit in the
country of their employment will have a valid visa or work permit in force at
the Closing.

(i) The Companies do not have any outstanding undischarged liability to pay any
governmental or regulatory authority in any jurisdiction, other than as provided
in the Accounts or the Management Accounts, nor any taxation, contribution or
other impost arising in connection with the employment or engagement by the
Companies of employees, directors, consultants, contractors, or advisors.

(j) The Companies are not aware of any facts or matters affecting any employee
of the Companies which might reasonably be considered grounds for dismissing
such employee or warning such employee that the continuation of any conduct or
behavior may lead to dismissal.

(k) No grievance or complaint of sex, race, orientation or disability
discrimination, whether formal or informal, is pending in an administrative or
litigation proceeding nor, to the Companies’ knowledge, has been raised by any
employee, director or consultant or former employee, director or consultant of
either of the Companies in the twelve months prior to Closing.

(l) The Companies have not made any loans to or entered into any credit
transaction with any of their directors or officers or to any employee.

(m) The Companies do not have any deferred compensation, pension, health, profit
sharing, bonus, stock purchase, stock option, hospitalization, insurance,
severance, unemployment, workers’ compensation, supplemental unemployment
benefits, vacation benefits, disability benefits, or any other employee benefit
or otherwise) or welfare benefit plan or obligation covering any of its officers
or employees (“Employee Plans”) or any informal understanding with respect to
the foregoing.

(n) The Companies’ Employee Plans have been maintained in material compliance
with their governing rules or terms, and all applicable requirements as to the
filing of reports, documents and notices with governmental or regulatory
agencies and the furnishing of documents to participants or beneficiaries have
been satisfied. No employee, former employee or relative or dependent of such
employee or other participants in the Companies’ Employee Plans has made any
claim against the Companies in respect thereof.

(o) The Companies have not entered into any union membership, security of
employment, redundancy, recognition or other collective agreement (whether
legally binding or not) with a trade union, works council, staff association,
employee representatives or other organization or body of employees, nor has
either the Companies done any act which might be construed as recognition.

(p) There are no controversies or labor or trade disputes or union organization
activities pending or, to the knowledge of the Companies, threatened between the
Companies and any of their employees nor are there facts known to the Companies
which might indicate that there may be any such dispute or activities.

(q) To the actual knowledge of the Companies, none of the employees of the
Companies belongs to any union or collective bargaining unit or is represented
by any works council, staff association or other body representing employees
relating to their activities as employees of the Companies.

(r) The Companies complied with their obligations under all applicable domestic,
foreign, state and federal equal employment opportunity and other laws and
regulations related to employment or working conditions.

4.15 Compliance with Law.

(a) All material licenses, franchises, permits, approvals, clearances, consents,
certificates and other evidences of authority of the Companies that are
necessary for the carrying on of their business (“Permits”) are in full force
and effect and, to the knowledge of the Companies, the Companies are not in
violation of any Permit in any material respect. The Permits are not subject to
any unusual or onerous conditions. The business of the Companies has been
conducted in accordance with their Certificates of Incorporation and, except
where such non-compliance would not have an Adverse Effect, all applicable laws,
regulations, orders and other requirements of governmental authorities (whether
in Pakistan, the United States or elsewhere).

(b) To the knowledge of the Companies, there are no investigations, proceedings,
inquiries, communications or other circumstances which indicate that any Permits
may be revoked, cancelled, superseded, modified or not renewed.

(c) No outstanding notices in relation to any statutory obligation have been
served on the Companies in respect of any of its assets or in respect of any
contravention or non-compliance with or alleged contravention or non-compliance
with any obligation or otherwise.

(d) Neither of the Companies is a party to any agreement, arrangement or
concerted practice and neither is carrying on any practice which in whole or in
part:

(i) constitutes an unlawful anti-competitive practice;

(ii) contravenes or is invalidated by any anti-trust, fair trading, consumer
protection, sectoral regulation or similar legislation in any jurisdiction where
the Companies have any assets or carry on business.

(e) To the knowledge of the Companies, there is not in existence any practice of
either the Companies which is or has been under investigation by or on behalf of
the U.S. FTC or any Pakistan or other authority having jurisdiction in
anti-trust, monopoly, competition or consumer protection matters.

(f) The Companies have not received any process, notice or communication (formal
or informal) by or on behalf of the U.S. FTC or any Pakistan or other authority
having jurisdiction in anti-trust, monopoly, competition or consumer protection
matters in relation to any aspect of the business of the Companies or any
agreement or arrangement to which either is or is alleged to be a party, and no
circumstances exist which may or might give rise to the Companies receiving any
such process, notice or communication.

(g) To the knowledge of the Companies, there have not been and are not pending,
or in existence, any investigations or inquiries by, or on behalf of, any
governmental or administrative or other body in respect of any of the affairs of
the Companies.

(h) The Companies have not paid any commission or made any payment whether to
secure business or otherwise to any person, firm or companies which in the hands
of such person, firm or companies would in accordance with the relevant law give
rise to legal liability.

(i) No director, officer, agent, employee or other person acting on behalf of
the Companies has been party to the use of any assets of the Companies for
unlawful contributions, gifts, entertainment or other unlawful expenses relating
to political or other activity, or to the establishment or maintenance of any
unlawful or unrecorded fund of monies or other assets, or to the making of any
false or fictitious entries in the books or records of the Companies, or to the
making of any unlawful payment.

4.16 Litigation. There is no claim, dispute, action, proceeding, notice, order,
suit, appeal or investigation, at law or in equity, pending or, to the knowledge
of the Companies, threatened, against the Companies or any pension scheme of the
Companies or any of their directors, officers, employees, former employees or
agents, or involving any of their assets or properties, before any court,
agency, authority, arbitration panel or other tribunal. Neither of the Companies
is aware that there are any facts which, if known to shareholders, customers,
suppliers, governmental authorities or other persons, would result in any such
claim (other than customary and normal returns of product in the ordinary course
of business consistent with past practice), dispute, action, proceeding, suit or
appeal or investigation that would have or would reasonably be likely to have a
material Adverse Effect on the Companies. The Companies are not subject to any
order, writ, injunction or decree of any court, agency, authority, arbitration
panel or other tribunal, nor is either of the Companies in default with respect
to any notice, order, writ, injunction or decree.

4.17 Contracts. Section 4.17 of the Disclosure Schedule contains a complete and
accurate list of each contract and agreement in the following categories to
which either of the Companies is a party, or by which either of the Companies is
bound in any respect: (a) agreements for the purchase, sale, lease or other
disposition of equipment, goods, materials, supplies, or capital assets, or for
the performance of services which are not terminable without penalty on 30 days’
notice and as to which there are obligations remaining to be performed by the
Companies, in any case involving more than US$7,500; (b) contracts or agreements
for the joint performance of work or services, and all other joint venture,
collaboration, research, or other agreements, and grant requests or proposals
for research and development contracts not otherwise listed in the Disclosure
Schedule; (c) management or employment contracts, consulting or scientific
advisory contracts, collective bargaining contracts, termination and severance
agreements (not otherwise included in an existing employees terms and conditions
of employment) and consulting or scientific advisory contracts requiring future
payments in excess of US$7,500, not otherwise listed in the Disclosure Schedule;
(d) notes, mortgages, deeds of trust, loan agreements, security agreement,
guarantees, debentures, indentures, credit agreements and other evidences of
indebtedness; (e) warrants, repurchase or other contracts or agreements relating
to the future issuance of capital stock or other equity interests of the
Companies; (f) contracts or agreements with third parties who act as agents,
brokers, consignees, sale representatives or distributors; (g) contracts or
agreements with any director, officer, employee, consultant or shareholder
(other than in their capacities as employees of the Companies) not otherwise
listed in the Disclosure Schedule; (h) powers of attorney or similar
authorizations granted by the Companies to third parties; (i) licenses,
sublicenses, royalty agreements and other contracts or agreements to which the
Companies is a party, or otherwise subject, relating to technical assistance or
to Proprietary Rights not otherwise set forth in the Disclosure Schedule;
(j) personal property or capital equipment leases and other rental, use or
service arrangements of the Companies involving payment obligations in excess of
US$2,500 and which cannot be terminated without penalty on 30 days’ notice; and
(k) other contracts material to the business of the Companies.

There are no other material outstanding agreements, arrangements or contracts to
which either of the Companies is a party in any of the foregoing categories,
other than those listed in the Disclosure Schedule. Section 4.17 of the
Disclosure Schedule sets forth a summary, identifying the parties and briefly
stating the nature of the discussions, of any negotiations or offers or the like
that are reasonably likely to result in the Companies entering into any
agreement or arrangement of a kind described in this Section.

The Companies have not, nor to the knowledge of the Companies, have any of the
employees of the Companies entered into any contract or agreement containing
covenants limiting the right of the Companies to compete in any business or with
any person. As used in this Agreement, the terms “contract” and “agreement”
include every contract and agreement, and every legally enforceable commitment,
understanding and promise, in each case whether written or oral.

4.18 No Default.

(a) To the knowledge of the Companies, each of the contracts, agreements or
other instruments listed in the Disclosure Schedule is a legal, binding and
enforceable obligation by or against the Companies, subject to the effect of
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
federal or state laws affecting the rights of creditors and the effect or
availability of rules of law governing specific performance, injunctive relief
or other equitable remedies. To the knowledge of the Companies, no party with
whom either of the Companies has an agreement or contract is in default
thereunder or has breached any term or provision thereof which is material to
the conduct of the business of the Companies.

(b) The Companies have not assigned or licensed any of their rights under, and
the Companies have performed, or are now performing, the obligations of, and the
Companies are not in material default (or would by the lapse of time and/or the
giving of notice be in default) in

respect of, any contract, agreement or commitment binding upon them or their
assets or properties and material to the conduct of their business. No third
party has notified the Companies of any claim, dispute or controversy with
respect to any of the contracts of the Companies, nor has either of the
Companies received notice or warning of alleged nonperformance, delay in
delivery or other noncompliance by either of the Companies, with respect to its
obligations under any of those contracts, nor, to the knowledge of either of the
Companies as of the date hereof, are there any facts which exist indicating that
any of those contracts may be totally or partially terminated or suspended by
the other parties thereto.

4.19 Proprietary Rights.

(a) Section 4.19(a) of the Disclosure Schedule sets forth a complete and
accurate list (the “Intellectual Property Disclosure Schedule”) of all patents
and applications for patents, trademarks, trade names, service marks, and
copyrights, and applications therefore, owned or used by the Companies or in
which either has any rights or licenses. Such list specifies, as applicable:
(i) the title of the patent, trademark trade name, service mark, copyright or
application therefore; (ii) the jurisdiction by or in which such patent,
trademark, trade name, service mark or copyright exists and has been issued or
registered or in which an application has been filed, including the registration
or application numbers; and (iii) all Licenses (copies of which have been
delivered to Purchaser). For the purposes of this Agreement, “Licenses” means
all licenses, sub-licenses, agreements, permissions, undertakings and
understandings pursuant to which any third party is licensed or authorized to
use any Proprietary Rights (as defined below) of the Companies or pursuant to
which the Companies are authorized to use the Proprietary Rights of any third
party (but not including any off-the-shelf shrink wrap license) and “Licensors”
means the licensors under the Licenses.

(b) The Companies have delivered to Purchaser, and the Intellectual Property
Disclosure Schedule sets forth a complete and accurate list of, all agreements
of the Companies (other than the employment agreements referred to in
Section 4.19(h) below) by which any officer, employee or consultant of the
Companies has assigned or conveyed to the Companies, title and ownership to
patents, patent applications, trade secrets, and inventions developed or used by
the Companies in their business.

(c) The Companies own or possess or have the right to obtain valid and
enforceable licenses or other rights to use all patents, trademarks, trade
secrets, service marks, trade names, copyrights, inventions, products and
processes under development, databases, drawings, designs, proprietary know-how
or information, other confidential information, or other rights with respect
thereto (collectively referred to as “Proprietary Rights”), used or currently
proposed to be used in the business of the Companies and material to the conduct
of their business as it has been and is now being conducted; provided that, with
respect to patents and trademarks the foregoing

representation is only made to the knowledge of the Companies. The Companies
have the rights to use, sell, license, sublicense, assign, transfer, convey or
dispose of such Proprietary Rights and the products, processes and materials
covered thereby, except as the rights of the Companies may be limited under the
terms of their respective Licenses to third-party Proprietary Rights.

(d) To the knowledge of the Companies, the operations of the Companies do not
conflict with or infringe, and no one has asserted to the Companies that such
operations conflict with or infringe, any Proprietary Rights owned, possessed or
used by any third party. There are no claims, disputes, actions, proceedings,
suits or appeals pending against the Companies with respect to any Proprietary
Rights, and, to the knowledge of the Companies, none has been threatened against
the Companies. To the knowledge of the Companies, there are no facts or alleged
facts which would reasonably serve as a basis for any claim that the Companies
do not have the right to use and to transfer the right to use, free of any
rights or claims of others, all Proprietary Rights in the development,
manufacture, use, sale or other disposition of any or all products or services
presently being used, furnished or sold in the conduct of the business of the
Companies as it has been and is now being conducted except as the rights of the
Companies may be limited under the terms of their respective Licenses to
third-party Proprietary Rights. To the knowledge of the Companies, the
Proprietary Rights owned by the Companies referred to in the preceding sentence
are free of any unresolved ownership disputes with respect to any third party
and to the knowledge of the Companies there is no unauthorized use, infringement
or misappropriation of any of such Companies’ Proprietary Rights by any third
party, including any employee or former employee of the Companies, nor, to the
knowledge of the Companies, is there any breach of any license, sublicense or
other agreement authorizing another party to use such Companies’ Proprietary
Rights. The Companies have not entered into any agreement granting any third
party the right to bring infringement actions with respect to, or otherwise to
enforce rights with respect to, any such Proprietary Right.

(e) The Companies have delivered to Purchaser a complete file history of the
Companies’ patents and patent applications, and except as set forth in section
4.19(a) of the Disclosure Schedule there are no other proceedings before any
patent or trademark authority or otherwise relating to Proprietary Rights owned
or used by the Companies to which either of the Companies is a party. The
Companies have the exclusive right to file, prosecute and maintain any such
applications for patents, copyrights or trademarks and the patents and
registrations that issue therefrom.

(f) The Companies have taken all measures they deem reasonable and appropriate
to maintain the confidentiality of the Proprietary Rights used or proposed to be
used in the conduct of its business the value of which to the Companies is
contingent upon maintenance of the confidentiality thereof. Without limitation,
the Companies have complied in all material respects with all express and/or
implied obligations of confidentiality in relation to Proprietary Rights owned
by third parties.

(g) The Companies have secured valid written assignments from all consultants
and employees who contributed to the creation or development of the Companies’
Proprietary Rights of the rights to such contributions that the Companies do not
already own by operation of law and no employee or consultant retains any
interest or right in relation to such Proprietary Rights.

(h) Each employee and officer of and consultant to the Companies has executed an
employment agreement containing nondisclosure and similar terms. To the
knowledge of the Companies, no employee or officer of or consultant to the
Companies is in violation of any term of any employment contract, proprietary
information and inventions agreement, non-competition agreement, or any other
contract or agreement relating to the relationship of any such employee or
consultant with the Companies, or any previous employer (including without
limitation any academic institution).

4.20 Computer System and Software.

(a) Each of the Companies is the beneficial owner free from Encumbrances or is
the lessee of all the items of equipment, hardware, firmware and accessories
relating to the Computer System and no other person (other than the lessor, as
applicable) has any claims or rights in respect thereof. For the purposes of
this Agreement, “Computer System” means the computer systems, including all its
equipment, hardware, firmware, software and accessories used in the business of
each of the Companies.

(b) Except in respect of Software licensed from third parties that is listed in
the Intellectual Property Disclosure Schedule, each of the Companies is the
beneficial owner free from Encumbrances of all Software and all Software was
either developed by the Companies’ employees in the course of their employment
or by third parties pursuant to agreements under which all rights in the
Software are vested in the Companies. For the purposes of this Agreement,
“Software” means all computer programs and all related object code and source
code and databases used by the Companies in connection with its business (but
not including any off-the-shelf shrink wrap licensed software).

(c) Insofar as any Software has been licensed by the Companies from any third
parties:

(i) each of the Licenses is in full force and effect and entitles the Companies
to operate the relevant Software in the way in which the Companies have operated
it prior to the date of this Agreement;

(ii) the Companies are not in dispute with any Licensor and have not done, or
omitted to do, any act which might entitle any Licensor to terminate any of the
Licenses.

(d) There are in existence maintenance and support agreements in respect of all
equipment, hardware, furniture, software and accessories used in the Computer
System, and each of the Companies has not done, or omitted to do, any act which
might entitle the provider of the maintenance and support services to terminate
such agreements or to withhold or refuse to supply any services thereunder; and
each of the Companies is not in dispute with such provider regarding its
maintenance and support obligations.

(e) The Computer System comprises equipment, hardware, firmware, software
including source code and object code, supporting materials and accessories
which are necessary to enable the Companies to carry on their business in the
same manner and to the same extent as they have been carried on prior to Closing
and the rights to use the Computer System or any part thereof will not be
adversely affected by the transactions effected by this Agreement.

4.21 Insurance. The Companies and all of their assets are insured against such
risks and in such sums as are disclosed in Section 4.21 of the Disclosure
Schedule. All premiums due in respect of such insurances have been fully paid or
have been paid in accordance with the obligations stated in the insurance
policies; and the next renewal date for each of such insurances is a date at
least 30 days after the date of Closing. To the Companies’ knowledge, nothing
has been done or omitted to be done which could make any policy of insurance
void or voidable, or which is likely to result in an increase in premium; and
none of such insurances is subject to any special or unusual terms or
restrictions or to the payment of any premium in excess of the normal rate. To
the Companies’ knowledge, (i) each such insurance policy is enforceable and in
full force and effect; (ii) such policy will continue to be enforceable and in
full force and effect immediately following the Closing in accordance with the
terms thereof as in effect prior to the Closing; (iii) each of the Companies is
not in breach or default (including with respect to the payment of premiums or
the giving of notices) under such policy, and no event has occurred which, with
notice or the lapse of time, would constitute such a breach or default or permit
termination, modification or acceleration, under such policy; and (iv) neither
of the Companies has received any notice from the insurer disclaiming coverage
or reserving rights with respect to a particular claim or such policy in
general. There are no claims arising against the Companies by an employee, a
worker or any other third party, in respect of any accident or injury, and to
the Companies’ knowledge there are no unreported accidents or incidents that
would give rise to such a claim, which are not fully covered by insurance.

4.22 Brokers or Finders. Neither the Companies nor any of its officers,
directors, employees or shareholders has employed any broker or finder or
incurred any liability for any brokerage, finder’s or similar fees or
commissions in connection with this Agreement or the transactions contemplated
hereby.

4.23 Related Parties. No officer or director of the Companies, or any affiliate
of the Companies or any such person, has, either directly or indirectly, (a) an
interest in any corporation, partnership, firm or other person or entity which
furnishes or sells services or products which are similar to those furnished or
sold by the Companies, (b) a beneficial interest in any contract or agreement to
which the Companies is a party or by which the Companies may be bound (other
than contracts between the Companies and the Purchaser and Premiere BPO , or
(c) an interest in any of the assets used by the Companies. The Companies have
not guaranteed, nor have incurred any Encumbrance on any of their assets to
secure, any obligation of any director, officer, employee, consultant or
shareholder of the Companies.

4.24 Certain Advances. There are no loans by the Companies to any directors,
officers, employees, consultants or shareholders of the Companies, or owing by
any affiliate of any director or officer of the Companies, other than advances
in the ordinary course of business consistent with past practice to officers and
employees for reimbursable business expenses which are not in excess of US$1,000
for any one individual.

4.25 Underlying Documents. Copies of any underlying documents listed or
described as having been disclosed to Purchaser pursuant to this Agreement have
been furnished to Purchaser. All such documents furnished or made available to
Purchaser are true and correct copies, and there are no amendments or
modifications thereto, that have not been disclosed in writing to Purchaser.

4.26 Banking Facilities.

(a) Other than in the ordinary course of business and consistent with past
practice the Companies have not lent any money which has not been repaid, or
owns the benefit of any debt (whether or not due for repayment), other than
debts which have arisen in the ordinary course of business and consistent with
past practice, and the Companies have not made any loan or quasi-loan contrary
to any legislation of any relevant jurisdiction. The Companies do not have
outstanding, nor has agreed to issue, any loan capital, nor have they factored
any of their debts, or engaged in financing of a type which would not require to
be shown or reflected in the Accounts nor borrowed any money which it has not
repaid, except for borrowings not exceeding the amounts shown in the Accounts.
Section 4.26 of the Disclosure Schedule identifies:

(i) Each bank, savings and loan or similar financial institution in which the
Companies has an account or safety deposit box and the numbers of the accounts
or safety deposit boxes maintained by the Companies thereat and the credit or
debit balances thereon as at the close of the business day prior to the date of
this Agreement;

(ii) The names of all persons authorized to draw on each such account or to have
access to any such safety deposit box facility, together with a description of
the authority (and conditions thereof, if any) or each such person with respect
thereto; and

(iii) All security held by banks or financial institutions to secure loans,
facilities or arrangements made to the Companies.

(b) Except as fully disclosed in the Disclosure Schedule, the Companies have not
incurred any indebtedness in the nature of bank borrowings which they has not
repaid in full or satisfied.

(c) Except as fully disclosed in the Disclosure Schedule, the Companies does not
have bank overdraft facilities, acceptance credits or other borrowing facilities
outstanding or available to it.

4.27 Insolvency.

(a) No order has been made, petition presented, resolution passed or meeting
convened for the winding up of the Companies or for an administration order or
for a bankruptcy petition or for an assignment for the benefit of creditors in
respect of the Companies; no receiver, receiver and manager, administrative
receiver or liquidator has been appointed of the business or the whole or any
part of the assets or undertaking of the Companies; and there are no
circumstances likely to give rise to the appointment of any such receiver,
receiver and manager, administrative receiver or liquidator.

(b) There are no unfulfilled or unsatisfied judgments or court orders
outstanding against the Companies or by which they may be affected.

(c) No writ, distress, distraint, charging order, garnishee order, execution or
other process which a court or a similar body may use to enforce payment of a
debt has been levied or applied for in respect of the whole or any part of the
property, assets or undertaking of the Companies.

(d) In relation to any property or assets held by the Companies under any lease,
hire, hire purchase, conditional or credit sale, leasing or retention of title
agreement or otherwise belonging to a third party, no event has occurred which
entitles, or which upon intervention or notice by the third party may entitle,
the third party to repossess the property or assets concerned or to terminate
the agreement or any license in respect thereof.

(e) The Companies have not stopped payment nor are the Companies insolvent or
unable to pay their debts.

(f) To the knowledge of the Companies, the Companies have not been a party to
any transaction with any third party which, in the event of such third party
going into liquidation or an administration order or a bankruptcy order being
made in relation to it or to him, would constitute in whole or in part) a
transaction at an undervalue, a preference, an invalid floating charge or an
extortionate credit transaction or part of a general assignment of debts.

(g) No person who at present is a director or officer of the Companies is, or at
any time was, subject to any disqualification order under any statute or under
any legislation relating to the disqualification of directors and officers, or,
to the knowledge of the Companies, was the subject of any investigation or
proceedings capable of leading to such disqualification order being made. To the
knowledge of the Companies, no person who at any time since the date of
incorporation of the Companies was a director or officer of the Companies is, or
at any time was, subject to any disqualification order under any legislation
relating to the disqualification of directors and officers, or was the subject
of any investigation or proceedings capable of leading to a disqualification
order being made.

4.28 No Misleading Statements. No representation or warranty made herein, in the
Disclosure Schedule or in the Appendices, Schedules and Exhibits attached hereto
by the Companies contains any untrue statement of a material fact or omits a
material fact necessary in order to make the statements contained herein or
therein, in the light of the circumstances under which they are made, not
misleading.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser represents and warrants to each Shareholder as follows:

5.1 Organization. Purchaser is a corporation duly incorporated, validly existing
and in good standing under the laws of Delaware and has all requisite corporate
power and authority to own, lease and operate its properties and to carry on its
business as now being conducted.

5.2 Authority. Purchaser has all requisite corporate power and authority to
enter into this Agreement and to perform its obligations hereunder and
consummate the transactions contemplated hereby. The execution and delivery of
this Agreement, the performance by Purchaser of its obligations hereunder and
the consummation of the transactions contemplated hereby have been duly and
validly authorized by all necessary corporate action on the part of Purchaser.
This Agreement is a valid and binding obligation of Purchaser.

5.3 No Conflict with Other Instruments. The execution, delivery and performance
of this Agreement (including the Exhibits hereto), the related agreements
required to be entered into as conditions of Closing under Article VII hereof,
and the transactions contemplated hereby (a) will not result in any violation
of, conflict with, constitute a breach, violation or default (with or without
notice or lapse of time, or both) under, give rise to a right of termination,
cancellation, forfeiture or acceleration of any obligation or loss of any
benefit under, or result in the creation or encumbrance on any of the properties
or assets of Purchaser or any of its subsidiaries, pursuant to (i) any provision
of Purchaser’s Articles of Incorporation or Bylaws, or (ii) any agreement,
contract, understanding, note, mortgage, indenture, lease, franchise, license,
permit or other instrument to which Purchaser or any of its subsidiaries is a
party or by which the properties or assets of Purchaser or any of its
subsidiaries is bound, or (b) to the knowledge of Purchaser after reasonable
inquiry, conflict with or result in any breach or violation of any statute,
judgment, decree, order, rule or governmental regulation applicable to Purchaser
or any of its subsidiaries or their respective properties or assets, except, in
the case of clauses (a)(ii) and (b) for any of the foregoing that would not,
individually or in the aggregate, have a material adverse effect on Purchaser
and its subsidiaries, taken as a whole, or that could not result in the creation
of any material lien, charge or encumbrance upon any assets of Purchaser or any
of its subsidiaries or that could not prevent, materially delay or materially
burden the transactions contemplated by this Agreement.

5.4 Governmental Consents. No consent, approval, order or authorization of, or
registration, declaration or filing with, any governmental authority is required
by or with respect to Purchaser in connection with the execution and delivery of
this Agreement by Purchaser or the consummation by Purchaser of the transactions
contemplated hereby, except for such consents,

approvals, orders, authorizations, registrations, declarations, qualifications
or filings as may be required under federal or state securities laws in
connection with the transactions set forth herein or which the failure to obtain
would not have a material adverse effect on the consummation by Purchaser of the
transactions contemplated hereby.

5.5 SEC Documents. Purchaser has furnished to the Companies and each Shareholder
complete and accurate copies of the following documents (“Purchaser’s SEC
Filings”) that have been filed with the United States Securities and Exchange
Commission (the “SEC”) under the United States Securities Exchange Act of 1934
and the rules and regulations promulgated thereunder (the “Exchange Act”):
Purchaser’s Annual Report on Form 10-K for the year ended September 30, 2005,
Purchaser’s Quarterly Reports on Form 10-Q for the quarter ended March 31,
2006,, and Purchaser’s Proxy Statement for its Annual Meeting of Stockholders
held on March 17, 2006. As of their respective filing dates, Purchaser’s SEC
Filings complied in all material respects with the requirements of the Exchange
Act and, as of their respective filing dates, Purchaser’s SEC Filings did not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements made therein, in the light of the circumstances
under which they were made, not misleading.

5.6 Financial Statements. As of their respective filing dates, each of the
consolidated financial statements (including, in each case, any related notes)
contained in Purchaser’s SEC Filings complied as to form in all material
respects with the applicable published rules and regulations of the SEC with
respect thereto, was prepared in accordance with GAAP applied on a consistent
basis throughout the periods involved (except as may be indicated in the notes
to such financial statements, or, in the case of unaudited statements, as
permitted for presentation in quarterly reports on Form 10-Q) and fairly
presented, in all material respects, the consolidated financial position of
Purchaser and its subsidiaries as of the respective dates thereof and the
consolidated results of operations and cash flows of Purchaser and its
subsidiaries for the periods indicated, except that the unaudited interim
financial statements were or are subject to, normal and recurring year-end audit
adjustments.

5.7 Shares of Purchaser Common. The Purchaser Shares have been duly authorized
and, when issued as contemplated hereby at the Closing, will be validly issued,
fully paid and nonassessable. The shares of Purchaser Common to be issued will,
when issued and delivered to the holders thereof on payment of the consideration
provided for therein, be duly authorized, validly issued, fully paid and
nonassessable.

5.8 No Misleading Statements. No representation or warranty made herein or in
the Appendices, Schedules and Exhibits attached hereto by Purchaser contains any
untrue statement of a material fact or omits a material fact necessary in order
to make the statements contained herein or therein, in the light of the
circumstances under which they are made, not misleading.

5.9 Brokers or Finders. Neither Purchaser nor any of its officers, directors or
employees has employed any broker or finder or incurred any liability for any
brokerage, finder’s or similar fees or commissions in connection with this
Agreement or the transactions contemplated hereby.

5.10 Acquisition for Investment. Purchaser is acquiring the Companies’ Shares
for its own account and not with the present view to sell such the Companies’
Shares in connection with the distribution thereof.

ARTICLE VI

ADDITIONAL AGREEMENTS

6.1 Stock Options.

(a) The Companies shall have taken or caused to be taken such action as may be
required, such that as of the Closing, each and any Companies’ stock options,
whether or not then exercisable or vested, will be cancelled.

(b) As of the Closing, each Companies’ stock options, if any, whether or not
then exercisable or vested, will be cancelled.

(c) Holders of Companies’ stock options will not be entitled to acquire
Companies’ Shares after the Closing. No further stock awards, stock options or
stock appreciation rights shall be granted under the any of the Companies’ stock
option plans and any other employee stock option plans of the Companies
subsequent to the Closing, if any.

(d) Except as contemplated by this Agreement, the Companies shall take all
actions necessary to ensure that none of Purchaser, the Companies or any of
their respective subsidiaries is or will be bound by any options, warrants,
rights or agreements that would entitle any person, other than Purchaser, to
own, immediately after the Closing, any of the issued shares of the Companies or
to receive any payment in respect thereof other than as provided in this
Section 6.1.

6.2 Expenses. All fees and expenses incurred in connection with the transactions
contemplated hereby including, without limitation, all legal, accounting,
financial advisory, consulting and all other fees and expenses of third parties
incurred by a party in connection with the negotiation and effectuation of the
terms and conditions of this Agreement and the transactions contemplated hereby,
shall be the obligation of the respective party incurring such fees and
expenses.

6.3 Public Disclosure. Unless otherwise required by law (including, without
limitation, securities laws) or, as to Purchaser, by the rules and regulations
of NASDAQ, prior to the Closing, no disclosure (whether or not in response to an
inquiry) of the discussions or subject matter of this Agreement or the
transactions contemplated hereby shall be made by any party hereto unless
approved by Purchaser and the Companies prior to release, provided that such
approval shall not be unreasonably withheld.

6.4 Reasonable Efforts. Subject to the terms and conditions of this Agreement,
each of the parties hereto shall use all commercially reasonable efforts to take
promptly, or cause to be taken

promptly, all actions, and to do promptly, or cause to be done promptly all
things reasonably necessary, proper or advisable under applicable laws and
regulations to consummate and make effective the transactions contemplated
hereby, to obtain all necessary waivers, consents and approvals, to effect all
necessary registrations and filings and to remove any injunctions or other
impediments or delays, legal or otherwise, in order to consummate and make
effective the transactions contemplated by this Agreement for the purpose of
securing to the parties hereto the benefits contemplated by this Agreement;
provided that neither the Companies nor Purchaser shall be required to agree to
any divestiture by Purchaser or the Companies, as may be applicable, or any of
Purchaser’s or the Companies’ subsidiaries or affiliates of shares of capital
stock or of any business, assets or properties of Purchaser or its affiliates or
the Companies, or its affiliates, or the imposition of any material limitation
on the ability of any of them to conduct their businesses or to own or exercise
control of such assets, properties and stock.

6.5 Conduct; Notification of Certain Matters. Each of Purchaser, the Companies
and the Shareholders shall use all commercially reasonable efforts to not take,
or fail to take, any action that from the date hereof through the Closing would
cause or constitute a breach of any of its respective representations,
warranties, agreements and covenants set forth in this Agreement. The
Shareholders and the Companies shall give prompt written notice to Purchaser,
and Purchaser shall give prompt written notice to the Companies and the
Shareholders, of (a) the occurrence or non-occurrence of any event, the
occurrence or non-occurrence of which causes or is likely to cause any
representation or warranty of the Shareholders or the Companies, on the one
hand, or Purchaser, on the other hand, contained in this Agreement to be untrue
or inaccurate in any material respect at or prior to the Closing and (b) any
failure of the Shareholders, the Companies or Purchaser, as the case may be, to
comply with or satisfy in any material respect any covenant, condition or
agreement to be complied with or satisfied by it hereunder; provided, however,
that the delivery of any notice pursuant to this Section 6.5 shall not limit or
otherwise affect the other party’s right to rely on the representations and
warranties herein or any the other remedies available to the party receiving
such notice.

6.6 Additional Documents and Further Assurances. Each party hereto, at the
reasonable request of the other party hereto, shall execute and deliver such
other instruments and do and perform such other acts and things as may be
reasonably necessary or desirable for effecting completely the consummation of
this Agreement and the transactions contemplated hereby.

ARTICLE VII

CONDITIONS TO THE CLOSING

7.1 Conditions to Obligations of Each Party to Effect the Closing. The
respective obligations of each party to this Agreement to consummate the Closing
and the transactions contemplated by this Agreement shall be subject to the
satisfaction at or prior to the Closing of the following conditions:

(a) Illegality. There shall not have been any statute, rule or regulation
enacted, promulgated or deemed applicable to the transactions contemplated by
this Agreement by any court of competent jurisdiction or any commission,
governmental body, regulatory agency, authority or tribunal (a “Governmental
Entity”) that prevents the consummation of the Closing or the transactions
contemplated by this Agreement or has the effect of making the purchase of
Companies’ Shares illegal.

(b) Absence of Litigation. No action, suit or proceeding concerning the
Companies, or any of the Shareholders shall be pending by or before any court of
competent jurisdiction or Governmental Entity wherein an unfavorable judgment,
order, decree, stipulation or injunction would (i) prevent consummation of any
of the transactions contemplated by this Agreement or (ii) cause any of the
transactions contemplated by this Agreement to be rescinded following
consummation.

7.2 Additional Conditions to Obligations of the Shareholders. The obligations of
the Shareholders to consummate the Closing and the transactions contemplated by
this Agreement shall be subject to the satisfaction at or prior to the Closing
of each of the following conditions:

(a) Agreements and Covenants. Purchaser shall have performed or complied in all
material respects with all agreements and covenants required by this Agreement
to be performed or complied with by it on or prior to the Closing.

7.3 Additional Conditions to the Obligations of Purchaser. The obligations of
Purchaser to consummate the Closing and the transactions contemplated by this
Agreement shall be subject to the satisfaction at or prior to the Closing of
each of the following conditions, any of which may be waived, in writing,
exclusively by Purchaser:

(a) Representations and Warranties. The representations and warranties of the
Shareholders and the Companies contained in this Agreement shall be true and
correct on the date hereof and on and as of the Closing Date, as though made on
and as of the Closing Date (except for representations and warranties made as of
a specified date, which need be true and correct only as of the specified date),
except for changes contemplated by this Agreement and except for such
inaccuracies that, considered collectively, have not had and would not
reasonably be expected to have a material adverse effect on the Companies (it
being understood that, for purposes of determining the accuracy of such
representations and warranties, all “material adverse effect” and other
materiality qualifications contained in such representations and warranties
shall be disregarded).

(b) Agreements and Covenants. The Shareholders and the Companies shall have
performed or complied in all material respects with all agreements and covenants
required by this Agreement and to be performed or complied with by them on or
prior to the Closing.

(c) Absence of Litigation. No action, suit or proceeding concerning the
Companies, or any of the Shareholders shall be pending or threatened in writing
by or before any court of competent jurisdiction or Governmental Entity wherein
an unfavorable judgment, order, decree, stipulation or injunction would affect
materially and adversely the right of the Companies to

own, operate or control any of its assets or operations, and no such judgment,
order, decree, stipulation or injunction shall be in effect.

(d) Companies’ Certificates. Each of the Shareholders shall have furnished
Purchaser with a certificate dated the Closing Date to the effect that each of
the conditions set forth in Sections 7.3(a), (b) and (c) applicable to such
person has been satisfied and the Companies shall have furnished Purchaser with
a certificate dated the Closing Date signed on behalf of them by each Chief
Executive Officer or the President to the effect that each of the conditions set
forth in Sections 7.3(a), (b) and (c) applicable to the Companies has been
satisfied.

(e) Resignations. Purchaser shall have received the resignations of the
directors and officers of the Companies listed on Schedule 2.2, to be effective
immediately upon the Closing, each in a form acceptable to Purchaser accompanied
by the any appropriate governmental forms, if any, required to be filed.

(f) Restrictive Covenants Agreement. The Shareholders shall have entered into a
restrictive covenants agreement with Purchaser, effective as of the Closing, in
the form set forth as Exhibit E.

(g) All Companies’ options and share rights and preferred share rights other
than the 70% being acquired hereunder by Purchaser and the 30% being retained by
Shareholders, shall have been cancelled;

(h) Corporate Records. Purchaser shall have received the books and records of
the Companies complete and accurate up to Closing and any Companies’ seal(s),
certificates of incorporation, and all unused share certificates of the
Companies.

(i) Financial Statements. Purchaser shall have received the management accounts
of the Companies comprising the balance sheets as at August 31, 2006 and the
profit and loss accounts for the months commencing on the day immediately
following the Management Accounts Date and ending on August 31, 2006, including
all their underlying detail.

ARTICLE VIII

INDEMNIFICATION

8.1 Survival of Representations and Warranties, Etc.

(a) All of the Shareholders’ and the Companies’ representations and warranties
in this Agreement or in any instrument delivered pursuant to this Agreement
shall survive the Closing and continue until 5:00 p.m., California time, on the
first anniversary of the Closing Date (the “Expiration Date”). For purposes of
this Agreement, each statement or other item of information set forth in the
Disclosure Schedule or in any update to the Disclosure Schedule shall be deemed

to be a representation and warranty made by the Companies in this Agreement that
such statement or item of information is true and correct. The waiver of any
condition based on the accuracy of any representation or warranty, or the
performance or compliance of any covenant or obligation, will not affect the
right to indemnification set forth in this Article VIII, and nothing in this
Section 8.1 shall be deemed to limit any right or remedy for fraud with respect
to the representations and warranties set forth in Article IV. All
representations and warranties made by the Purchaser in this Agreement or in any
instrument delivered pursuant to this Agreement shall terminate and expire as of
the Closing, and any liability of Purchaser hereunder with respect to such
representations and warranties shall thereupon cease, except in the event of
fraud by the Purchaser with respect thereto.

(b) The representations, warranties, covenants and obligations of the Companies
and Shareholders, and the rights and remedies that may be exercised by
Purchaser, shall not be limited or otherwise affected by or as a result of any
information furnished to, or any investigation conducted for or on behalf of, or
any knowledge acquired by, Purchaser or its officers, directors, employees,
stockholders or agents as to the accuracy or inaccuracy of any such
representation or warranty, except as otherwise expressly provided in this
Agreement in relation to the Disclosure Schedule.

8.2 Indemnification Arrangements.

(a) Indemnification. Subject to the limitations set forth herein, by approval
and adoption of this Agreement, each of the Shareholders agrees to indemnify
Purchaser for such Shareholder’s pro rata portion of claims, losses,
liabilities, damages, deficiencies, costs and expenses, including reasonable
attorneys’ fees and expenses, and expenses of investigation and defense
(calculated after deduction for insurance proceeds recovered or recoverable)
incurred by Purchaser directly or indirectly (including, after the Closing, by
the Companies) as a result of any inaccuracy or breach of a representation or
warranty of the Shareholders or the Companies contained herein or in any
Schedules or Exhibits delivered pursuant to this Agreement, any failure by the
Shareholders or the Companies to perform or comply with any covenant contained
herein, (hereinafter individually a “Loss” and collectively “Losses”). For
purposes of this Article VIII and the determination of whether a Loss has
occurred in accordance with the preceding sentence, the representations and
warranties of the Companies contained herein shall be deemed to have been made
as of the Agreement Date (other than those made as of a specified date, which
shall be made as of such specified dates) and all of such representations and
warranties may be deemed to be modified by the Original Disclosure Schedule, as
such Original Disclosure Schedule may be updated to reflect events that occurred
following the Agreement Date and that were permitted or contemplated by this
Agreement (and, except for such updates, shall not otherwise be deemed to be
modified by the Disclosure Schedule). The Shareholders acknowledge that such
Losses, if any, would relate to unresolved contingencies existing at the
Closing, which if resolved at the Closing would have led to a reduction in the
aggregate Consideration. For the avoidance of doubt, the Companies shall not be
liable in respect of any inaccuracy or breach in any representation, warranty or
covenant contained in this Agreement, howsoever caused, or in any instrument
delivered pursuant to this Agreement or in connection with the transactions
contemplated hereby.

(b) Resolution of Conflicts; Arbitration.

(i) If no such agreement about any dispute can be reached after good faith
negotiation, either Purchaser or either of the Shareholders may demand
arbitration of the matter unless the amount of the damage or loss is at issue in
pending litigation with a third party, in which event arbitration shall not be
commenced until such amount is ascertained or both parties agree to arbitration;
and in either such event the matter shall be settled by binding arbitration
conducted by three arbitrators. Purchaser and the Shareholders shall each select
one arbitrator, and the two arbitrators so selected shall select a third
arbitrator, each of which arbitrators shall be independent and have at least ten
years relevant experience. The arbitrators shall set a limited time period and
establish procedures designed to reduce the cost and time for discovery while
allowing the parties an opportunity, adequate in the sole judgment of the
arbitrators, to discover relevant information from the opposing parties about
the subject matter of the dispute. The arbitrators shall rule upon motions to
compel or limit discovery and shall have the authority to impose sanctions,
including attorneys’ fees and costs, to the extent as a court of competent law
or equity, should the arbitrators determine that discovery was sought without
substantial justification or that discovery was refused or objected to without
substantial justification. The decision of a majority of the three arbitrators
as to the validity and amount of any claim in such Officer’s Certificate shall
be binding and conclusive upon the parties to this Agreement. Such decision
shall be written and shall be supported by written findings of fact and
conclusions which shall set forth the award, judgment, decree or order awarded
by the arbitrators. The fees and expenses of the three arbitrators and the costs
of the arbitrators shall be borne by the non-prevailing party to the
arbitration. For purposes of the foregoing, in any arbitration hereunder in
which any claim or the amount stated in the Officer’s Certificate is at issue,
Purchaser shall be deemed to be the non-prevailing party in the event that the
arbitrators award Purchaser less than the sum of one-half (1/2) of the disputed
amount plus any amounts not in dispute; otherwise, the Shareholders shall be
deemed to be the non-prevailing party. In all other instances, the arbitrators
shall make a ruling as to which of the parties shall be deemed the
non-prevailing party.

(ii) Judgment upon any award rendered by the arbitrators may be entered in any
court having jurisdiction. Any such arbitration shall be held in Los Angeles
County, California, USA, in accordance with the Center for Public Resources
Rules for Non-Administered Arbitration of Business Disputes. The arbitration
shall be governed by the provisions of the United States Arbitration Act, 9
U.S.C. §§ 1-16.

(iii) The parties hereto acknowledge that it is their intention in entering into
this Agreement and establishing the dispute resolution mechanism contemplated by
this Section 8.2(f) that all disputes under this Agreement following the Closing
and relating to claims under Section 8.2(d) shall be resolved by good faith
negotiation and arbitration in the manner contemplated by this Section 8.2(f).
In the period prior to Closing, disputes under this Agreement may be resolved by
any legal means available to the parties.

(c) Third-Party Claims. In the event Purchaser becomes aware of a third-party
claim which Purchaser believes may result in a claim against any or all
Shareholders, Purchaser shall promptly notify the Shareholders of such claim,
and the Shareholders, shall be entitled, at his expense (which expense shall
pursuant to and subject to the limitations set forth in Section 1.6(f) be
payable), to participate in any defense of such claim. If any third-party claim
is acknowledged by Shareholders in writing to Purchaser to be one that if the
allegations in such claim are in fact true then any liability arising from the
adjudication or other settlement of such claim would be for the account of the
Shareholders and would be a valid claim against the Shareholders, then the
Shareholders shall be entitled to assume the defense of such claim and, if at
the time any settlement of such claim shall be proposed, Shareholders shall have
the power to settle such claim. If the Shareholders are not entitled to or
choose not to assume the defense of any such claim, Purchaser shall consult with
and attempt to solicit the consent of the Shareholders prior to and in
connection with any settlement of any such claim, but Purchaser shall have the
right in its sole discretion to settle any such claim. If any such claim is,
however, settled without the consent of the Shareholders and Purchaser seeks to
recover the amount of the settlement by claiming against the Shareholders, the
settlement of any such claim with third-party claimants shall not alone be
determinative of the amount of any such claim and the Shareholders may dispute
such amount through the process provided by Section 8.2(f). In the event that
the Shareholders have consented in writing to any such settlement and
acknowledged that the claim by Purchaser is a valid claim, the Shareholders
shall have no power or authority to object under any provision of this
Article VIII to the amount of any claim by Purchaser with respect to such
settlement.

(d) Claims Resulting From Breaches of Shareholder Representations. If any claims
for indemnity by Purchaser hereunder shall be based upon a Loss resulting from
the inaccuracy of one or more of the representations of a Shareholder under
Article III, then, notwithstanding the terms of Section 8.2(a), the claim shall
not be paid on a pro rata basis from all of the Shareholders, but instead shall
be deemed paid by the breaching Shareholder. Furthermore, if any claims for
indemnity by Purchaser hereunder shall be based upon a Loss resulting from a
fraudulent action on the part of a Shareholder, all claims hereunder by
Purchaser with respect to such Loss shall be made against the Shareholder
engaging in the fraudulent action and not against the other Shareholders.

(e) Change of Trade. The Shareholders shall not be liable for any claims (or
portion thereof) for indemnity under the warranties in Section 4.13 or for a
claim arising pursuant to Section 8.3 to the extent that such claims (or portion
thereof) arise or are exacerbated as a result of any change in the nature or
conduct of the trade or business of the Companies after the Closing.

ARTICLE IX

TERMINATION, AMENDMENT AND WAIVER

9.1 Termination. This Agreement may be terminated and the transactions
contemplated hereby abandoned at any time prior to the Closing:

(a) By mutual written consent of the Shareholders and Purchaser;

(b) By Purchaser or the Shareholders if: (i) the Closing has not occurred by
September 1, 2006 (provided that the right to terminate this Agreement under
this clause (i) shall not be available to any party whose willful failure to
fulfill any obligation hereunder has been the cause of, or resulted in, the
failure of the Closing to occur on or before such date); (ii) there shall be a
final non-appealable order, decree or ruling of a court of competent
jurisdiction in effect preventing consummation of the transactions contemplated
hereby; or (iii) there shall be any statute, rule, regulation or non-appealable
order enacted, promulgated or issued or deemed applicable to the transactions
contemplated hereby by any governmental entity that would make consummation of
such transactions illegal;

(c) By Purchaser if there shall be any action taken, or any statute, rule,
regulation or order enacted, promulgated or issued or deemed applicable to the
transactions contemplated hereby by any governmental entity, which would:
(i) prohibit Purchaser’s or the Companies’ ownership or operation of any portion
of the business of the Companies or (ii) compel Purchaser or the Companies to
dispose of or hold separate, as a result of the transactions contemplated
hereby, any portion of the business or assets of the Companies or Purchaser; in
either case, the unavailability of which assets or business would have a
material adverse effect on Purchaser or would reasonably be expected to have a
material adverse effect on Purchaser’s ability to realize the benefits expected
from the transactions contemplated hereby.

(d) By Purchaser if it is not in material breach of its representations,
warranties or obligations under this Agreement and there has been a breach of
any representation, warranty, covenant or agreement contained in this Agreement
on the part of the Shareholders or the Companies or if any representation or
warranty of the Shareholders or the Companies shall have become untrue, in
either case such that the conditions set forth in Section 7.3 would not be
satisfied; provided, however, if such breach or breaches are capable of being
cured prior to the Closing, such breaches shall not have been cured within
30 days of delivery to the Companies and the Shareholders’ Representative of
written notice of such breach or breaches (but no such cure period shall be
required if such breach by its nature cannot be cured);

(e) By the Shareholders if the Purchase Price as described in Section 1.3 above
is not paid on time.

Where action is taken to terminate this Agreement pursuant to this Section 9.1,
it shall be sufficient for such action to be authorized by the Board of
Directors (as applicable) of the party taking such action.

9.2 Effect of Termination. In the event of termination of this Agreement as
provided in Section 9.1, this Agreement shall forthwith become void and there
shall be no liability or obligation on the part of Purchaser or the
Shareholders, or their respective subsidiaries, officers, directors or

stockholders, provided that, the provisions of Section 6.2 and Article IX of
this Agreement shall remain in full force and effect and survive any termination
of this Agreement and provided that nothing herein shall relieve any party from
liability for any willful or intentional breach of its representations,
warranties, covenants or agreements in this Agreement.

9.3 Amendment or Supplement. This Agreement may not be amended or supplemented
except by an instrument in writing signed by or on behalf of Purchaser, the
Companies and the Shareholders.

9.4 Extension of Time, Waiver. At any time prior to the Closing, Purchaser, on
the one hand, and the Companies and the Shareholders, on the other hand, may, to
the extent legally allowed:

(a) Extend the time for the performance of any of the obligations or other acts
of the other party hereto,

(b) Waive any inaccuracies in the representations and warranties made to such
party contained herein or in any document delivered pursuant hereto, and

(c) Waive compliance with any of the agreements or conditions for the benefit of
such party contained herein; provided, that no failure or delay by any party
hereto in exercising any right hereunder shall operate as a waiver thereof nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right hereunder.

Any agreement on the part of any party hereto to any such extension or waiver
shall be valid if set forth in an instrument in writing signed on behalf of such
party.

ARTICLE X

GENERAL

10.1 Notices. Any notice, request, instruction or other document to be given
hereunder by any party to the other shall be in writing and shall be deemed to
have been given or made if in writing and (a) delivered personally, as of the
date of such delivery, (b) by telecopy as of the date of receipt of confirmation
of transmission (provided that such telecopy was promptly confirmed by personal
delivery, first class mail, or courier), or (c) by internationally recognized
delivery service guaranteeing delivery in two business days or less, with the
price of delivery paid by the sender, as of the date of such delivery, to the
parties at the following addresses and numbers:

(i) If to Purchaser:

En Pointe Technologies, Inc.

2381 Rosecrans Ave., Suite 325

El Segundo, CA 90245 USA

Attn: Chief Executive Officer

Fax: +1-310-643-6451

with a copy to:

Jacob J. Stettin, Attorney

P.O. Box 480432

Los Angeles, CA 90048-1432 USA

Fax: +1-801-409-8996

(ii) If to the Companies or Shareholders:

Ovex Technologies (Pvt.) Limited,

2nd Floor, EFU House, Jail Road,

Lahore, PAKISTAN

Attn: Chief Executive Officer

Phone No: +92-42-5715685

Fax No.: +92-42-5715687

with a copy to:

Syed Mansoor Ali Shah,

Senior Partner,

AFRIDI, SHAH, MINALLAH,

15/2 FCC, Syed Maratib Ali Road,

Gulberg-IV, Lahore, PAKISTAN

Phone: +92+42+5870300-3

Fax: +92+42+5870303

or to such other address as may be designated in writing by the parties, by a
notice given as aforesaid.

10.2 Headings. The headings of the several sections of this Agreement are
inserted for convenience of reference only and are not intended to affect the
meaning or interpretation of this Agreement.

10.3 Counterparts. This Agreement may be executed in counterparts, and when so
executed each counterpart shall be deemed to be an original, and said
counterparts together shall constitute one and the same instrument.

10.4 Entire Agreement; Assignment. This Agreement, the Schedules and Exhibits
hereto (including the Disclosure Schedule), and the documents and instruments
and other agreements among the parties hereto referenced herein: (a) constitute
the entire agreement among the parties with respect to the subject matter hereof
and supersede all prior agreements and understandings, both written and oral,
among the parties with respect to the subject matter hereof and (b) shall not be
assigned by operation of law or otherwise except as mutually agreed in writing
between the parties, except that Purchaser may transfer or assign its rights,
interests or obligations hereunder in whole or in part to one or more direct or
indirect subsidiaries of Purchaser upon notice to the Companies and the
Shareholders, provided that no such transfer or assignment shall relieve
Purchaser of any of its obligations hereunder. This Agreement will be binding
upon and inure to the benefit of the parties and their respective heirs,
executors, administrators, successors and permitted assigns.

10.5 Severability. In the event that any provision of this Agreement or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement will
continue in full force and effect and the application of such provision to other
persons or circumstances will be interpreted so as reasonably to effect the
intent of the parties hereto. The parties further agree to replace such void or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the extent possible, the economic, business and other
purposes of such void or unenforceable provision.

10.6 Other Remedies. Except as otherwise provided herein, any and all remedies
herein expressly conferred upon a party will be deemed cumulative with and not
exclusive of any other remedy conferred hereby, or by law or equity upon such
party, and the exercise by a party of any one remedy will not preclude the
exercise of any other remedy.

10.7 Interpretation. References in this Agreement to “$” or “Dollars” shall mean
the lawful currency of the United States.

10.8 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, USA, except the provisions
of Sections 1.1 hereof, which shall be governed by and construed in accordance
with Pakistan law (and in respect of such Sections as shall be governed by
Pakistan law, each party to this Agreement submits to the exclusive jurisdiction
of courts located in California (subject in all cases to the terms of
Section 8.2(f)(iv)), in each case, regardless of the laws that might otherwise
govern under applicable principles of conflicts of laws thereof.

10.9 Absence of Third-Party Beneficiary Rights. No provision of this Agreement
is intended, or will be interpreted, to provide to or create for any third-party
beneficiary rights or any other rights of any kind in any client, customer,
affiliate, shareholder, employee, partner or any party hereto or any other
person or entity, and all provisions hereof will be personal solely between the
parties to this Agreement, except that the provisions of Article VIII shall be
for the benefit of, and enforceable by, the indemnified parties referred to
therein.

IN WITNESS WHEREOF, Purchaser and the Companies have caused this Agreement to be
executed, and this Agreement has been executed and delivered by the
Shareholders, all as of the date first above written.

EN POINTE TECHNOLOGIES, INC.

By: /s/ Javed Latif
—

CFO

By: /s/ Omar Saeed
—

Omar Saeed

By: /s/ Arif Saeed
—

Arif Saeed

3

EXHIBIT E

Omar Saeed and Arif Saeed each agrees that during the term of his being a
Shareholder in either Ovex Technologies (Pvt.) Limited or Ovex Technologies
Pakistan Limited and for a period of twelve

(12) months thereafter, he, will not, directly or indirectly, compete with Ovex
Technologies (Pvt.) Limited or Ovex Technologies Pakistan Limited in any way, or
usurp any opportunity of Ovex Technologies (Pvt.) Limited or Ovex Technologies
Pakistan Limited in any way, nor will he act as an officer, director, employee,
consultant, shareholder, lender or agent of any entity which is engaged in any
business in which Ovex Technologies (Pvt.) Limited or Ovex Technologies Pakistan
Limited is now engaged or in which Ovex Technologies (Pvt.) Limited or Ovex
Technologies Pakistan Limited becomes engaged during the term of shareholding.
Each also agrees that during the term of shareholding and for a period of twelve
(12) months thereafter, he will not, directly or indirectly, whether or his own
behalf or on behalf of another, offer employment or a consulting assignment to
any employee of Ovex Technologies (Pvt.) Limited or Ovex Technologies Pakistan
Limited, nor will he, nor his employer, with his knowledge, directly or
indirectly, whether or his own behalf or on behalf of another, actually employ
or grant a consulting assignment to any employee of Ovex Technologies (Pvt.)
Limited or Ovex Technologies Pakistan Limited. Each also agrees that during the
term of shareholding and for a period of twelve (12) months thereafter, he will
not, directly or indirectly, whether or his own behalf or on behalf of another,
contact or solicit any of Ovex Technologies (Pvt.) Limited or Ovex Technologies
Pakistan Limited ‘s clients to do business with any entity other than Ovex
Technologies (Pvt.) Limited or Ovex Technologies Pakistan Limited whose products
or services compete with those of Ovex Technologies (Pvt.) Limited or Ovex
Technologies Pakistan Limited. Each agrees that during the term of shareholding
and for a period of twelve (12) months thereafter, he, will not, directly or
indirectly, compete with Ovex Technologies (Pvt.) Limited or Ovex Technologies
Pakistan Limited in any way, or usurp any Ovex Technologies (Pvt.) Limited or
Ovex Technologies Pakistan Limited opportunity in any way, nor will he act as an
officer, director, employee, consultant, shareholder, lender or agent of any
entity which is engaged in any business in which Ovex Technologies (Pvt.)
Limited or Ovex Technologies Pakistan Limited is now engaged or in which Ovex
Technologies (Pvt.) Limited or Ovex Technologies Pakistan Limited becomes
engaged during the term of shareholding.

/s/ Omar Saeed

—

Omar Saeed

/s/ Arif Saeed

—

Arif Saeed

4